DETAILED ACTION
                                            Response to Amendment         
1.   This Office Action is in response to Amendment filed on 01/28/2022.
        Claim 12 has been amended.
 
       Claims 15-20 have been withdrawn.
   
       Claims 1-11 and 13-14 have been remained.
       Claims 1-20 are currently pending in the application.
                                           Examiner’s Amendment

2.    An Examiner’s Amendment to the record appears below. Should the changes 

and/or additions be unacceptable to applicant, an amendment may be filed as provided 

by 37 C.F.R. 1.312. To ensure consideration of such an amendment, it MUST be 

submitted no later than the payment of the Issue Fee.
          
       The application has been amended as follows:       
        IN CLAIM
       According t the election without traverse on 09/08/2021, the application has been 
amended as follows:
      Claims 15-20 have been canceled.
      Claims 1-14 are currently pending in the application
-.                      Examiner’s Statement of Reasons for Allowance
3.     Claims 1-14 are allowed.
4.     The following is an examiner’s statement of reasons or allowance:
         Claims 1-11 are allowed in the previous Office action including in the Allowable Subject Matters mailed on 10/29/2021. 
 the second electrode of the capacitor is further disposed on a top surface of the insulating layer outside the trench structure, in combinations with the other structures as cited in the independent claim 12.
        Claims 13-14 are directly depend on the independent claim 12.
                                                   Conclusion
5.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuc T. Dang whose telephone number is 571-272-1776.  The examiner can normally be reached on 8:00 am-5:00 pm.
        If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
        Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHUC T DANG/Primary Examiner, Art Unit 2892